Citation Nr: 1715584	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  10-13 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a headaches disorder, to include as secondary to service-connected disease or injury.

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to January 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The Board remanded the above claim for additional development in March 2016.  The matter again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Migraine headaches were caused by the Veteran's service-connected chronic rhinitis disability.

2.  Residuals of right shoulder adhesive capsulitis with partial rotator cuff tear, to include impingement syndrome, status post-surgery, were caused by the Veteran's service-connected left shoulder disability.


CONCLUSIONS OF LAW

1.  Migraine headaches are proximately due to a service-connected disease.  38 C.F.R. § 3.310 (2016).

2.  Residuals of right shoulder adhesive capsulitis with partial rotator cuff tear, to include impingement syndrome, status post-surgery, are proximately due to a service-connected disease.  38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. §  3.310(a) (2016).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  38 C.F.R. §  3.310(b).

Migraine Headaches

The Veteran contends that his current migraine headache disorder had its onset in service or, in the alternative, was caused or aggravated by his service-connected sinusitis and rhinitis disabilities.

A March 1982 Report of Medical Examination prior to enlistment included normal neurologic findings.  A contemporaneous Report of Medical History documented a report of a history of frequent or severe headaches.  In January 1983 and September 1984 Reports of Medical History, by contrast, the Veteran denied frequent or severe headaches.  In October 1983, the Veteran reported chest pain from coughing, congestion, headache, and chills.  In March 1984, the Veteran complained of a sore throat for the previous 2 days, as well as headache and runny nose.  The assessment was an upper respiratory infection with possible strep throat.  A January 1986 service treatment record included the Veteran's complaints of symptoms that included headache and diarrhea for the entire day.  The assessment was questionable viral syndrome verses migraine headache.  In a March 1987 Report of Medical History, the Veteran again denied a history of frequent or severe headaches.  In July 1987, the Veteran complained of severe headache and other symptoms after slipping on a dock and hitting his tailbone.  In March 1999, the Veteran was experiencing right-sided neck pain and headaches in the occipital region for 3 months.  The assessment was cervical strain.  In March 2000, the Veteran complained of headaches, sinus pressure, minor nasal drainage, and other symptoms.  He reported experiencing similar symptoms for the past couple of years, about once per year.  The assessment was acute sinusitis.  In April 2001, the Veteran described a sore throat, ear and nose drainage, and headache for the previous week.  The assessment was upper respiratory infection and chronic allergic rhinitis.  

A May 2005 VA treatment record included the Veteran's reports of migraine headaches since childhood, generally two per year that were relieved by Excedrin migraine.  An August 2006 VA treatment record also included the Veteran's report of migraine headaches since childhood, generally two per year that were relieved by ibuprofen.  In December 2006, the Veteran reported migraine headaches that were relieved by over-the-counter medication.  An April 2007 private treatment record noted that the Veteran had been experiencing migraine headaches since high school, but that they had gradually worsened during his adult life up to about 5 years previously.  Now the headaches were daily and oftentimes included vomiting.

In a November 2007 statement, the Veteran indicated that he had migraine headaches throughout his service, often in connection with sinus problems.  Since leaving service, he had controlled the migraines with over-the-counter medication, but in the last 2 years he had required prescription medication due to worsening symptoms.

During his January 2016 Board hearing, the Veteran reported that he started getting headaches several months after entering service and that their onset appeared to be consistent with sinus problems.  He estimated that he sought treatment for the headache problems 15 to 20 times during service.  These headaches had continued and he currently was experiencing about one headache per week to once every 10 days, on average.  

In response to comments made by the undersigned during his hearing, the Veteran submitted a January 2016 Headaches (Including Migraine Headaches) Disability Benefits Questionnaire, completed by his treating VA physician.  The physician indicated diagnoses of migraine and sinus headaches from 1983 and stated that the "Veteran was diagnosed with chronic sinusitis and migraine headaches in 1983, while on active duty with the US Coast Guard.  He continues to have these exact symptoms today with his sinusitis and migraine headaches.  The Veteran took numerous sinus and migraine medications to treat the headache problems.  Following examination and discussion of the Veteran's symptoms, the examiner indicated that the Veteran had mixed type migraine headaches and that one of the migraine triggers was his sinus headaches, which were the result of his chronic allergic rhinitis.

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination for the headaches in May 2016.  The examiner noted a diagnosis of migraine headaches from 2005.  The Veteran reported developing a head cold with sinus problems and headaches after entering service.  He would initially get a sinus headache, which developed into a migraine headache.  The migraines were triggered by lights, sinuses, allergies, food, and stress.  The Veteran experienced headache pain in the forehead and later the entire head, as well as vision changes, facial and tongue numbness, and loss of feeling in the hands.  He experienced prostrating migraines once every month.  The examiner concluded that it was less likely as not that the migraine headache disorder had its clinical onset during service or was otherwise due to an event or incident of service.  The rationale was that the Veteran's retirement examination in 2002 was silent for complaints of headaches and that in a contemporaneous Report of Medical History he denied a history of frequent or severe headaches.  In addition, the examiner concluded that it was less likely as not that the headache disorder was caused or permanently aggravated by the service-connected chronic sinusitis or allergic rhinitis.  The rationale cited to a textbook titled, The Headaches, for the proposition, "Chronic sinusitis is not validated as being a cause of headache or facial pain unless it relapses into an acute stage."  

In a January 2017 statement, the Veteran's representative called into question the conclusions and rationale of the May 2016 VA examination report.  The statement cited to multiple internet articles discussing a correlation between sinus problems and headaches.  An article from the American Academy of Allergy, Asthma, and Immunology discussed how the majority of people self-diagnosed with sinus headaches really were suffering from migraine headaches and that a specialist was required to distinguish between the types of headaches.  

Thus, the Veteran has a currently diagnosed migraine headaches disorder.  His sinus headaches are separate from the foregoing, as sinus headaches are specifically contemplated as part of the rating for the Veteran's service-connected chronic sinusitis disability.  See 38 C.F.R. § 4.97, General Rating Formula for Sinusitis (2016).  As to the migraine headaches, the Veteran contends that such a disability began during service.  That said and as noted above in the January 2017 references from the Veteran's representative, the symptoms of sinus headaches and migraines are so similar that it requires a medical professional to distinguish which type is being experienced.  As such, the Board finds the Veteran's reports of in-service migraine headaches and/or pre-service migraine headaches of limited probative value.  As discussed in the prior Board remand, the Veteran is presumed to have entered service in sound condition, as the entrance examination failed to include findings of a pre-existing migraine headache disorder.  The Board acknowledges that the January 2016 DBQ, discussed in greater detail below, indicated that the Veteran had a migraine headache disorder from 1983, that is from during his service.  That finding is at odds with the assessment reached by the May 2016 VA examiner, who concluded that the migraine headache disorder had its onset after separation from service.  In any case and as will be discussed in greater detail below, the issue of whether there was in-service onset of the migraine headache disorder is moot in light of the Board's finding that the migraine headaches are caused by his service-connected rhinitis disability.

In that regard, the January 2016 DBQ completed by the Veteran's treating physician indicated that the Veteran had mixed type migraine headaches and that one of the migraine triggers was his sinus headaches, which were the result of his chronic allergic rhinitis.  Thus, there is medical evidence indicating that the Veteran's current migraine headaches are caused by his service-connected chronic rhinitis.  This medical opinion, although submitted by the Veteran prior to the previous Board remand, does not appear to have been of record at the time of the prior Board remand.  The Board finds the opinion of significant probative value.  The Board also finds the May 2016 VA examination report of significant probative value, but cannot say that the conclusions reached therein or the rationale expressed is more persuasive than those expressed in the January 2016 DBQ.  

As such, the Board concludes that entitlement to service connection for migraine headaches is warranted as secondary to the service-connected rhinitis disability.

Right Shoulder

The Veteran contends that his current right shoulder problems were caused or aggravated by his service-connected left shoulder disability.

A March 1982 Report of Medical Examination prior to enlistment included normal upper extremity findings.  The service treatment records do not otherwise include any complaints of right shoulder problems.

May 2003 x-rays of the right shoulder were within in normal limits.

2007 private treatment records document ongoing treatment, including steroid injections, for right supraspinatus tendonitis.  A May 2007 record also noted a possible problem with the rotator cuff, in addition to the supraspinatus tendonitis.  X-rays showed hypertrophy of the acromioclavicular joint, but otherwise no acute abnormalities.  A contemporaneous MRI showed a small amount of fluid in the subacromial space, but no full thickness tear.  A June 2007 private treatment record noted problems with the right shoulder for the past 1 to 2 years that had slowly gotten worse.  There was a past history of left shoulder fracture / dislocation, with subsequent surgery.  The Veteran now was doing well with the left shoulder, but the physician noted that the Veteran, "has always put more stress on his right shoulder."  Following examination, the examiner diagnosed right shoulder impingement syndrome.  A September 2007 MRI showed tendinopathy of the supraspinatus and an apparent partial rotator cuff tear.  October 2007 physical therapy records documented diagnoses of adhesive capsulitis and pain in the right shoulder joint.  

In a November 2007 statement, the Veteran contended that his right shoulder problems were due to overuse or overcompensating for his left shoulder disability.

In February 2008, the Veteran underwent surgery for right shoulder adhesive capsulitis with partial rotator cuff tear.  

The Veteran was afforded a VA examination for the right shoulder in April 2008.  Following examination, the examiner diagnosed residual scarring and shoulder pain and decreased range of motion of the right shoulder; from prior right shoulder surgery.  The examiner concluded that she could not tell without speculation if the right shoulder disability was aggravated by the service-connected left shoulder disability.  No other rationale was provided.

In support of his right shoulder claim, the Veteran has submitted multiple positive opinions from various VA treating physicians.  For example, an April 2009 statement from another VA treating physician indicated that he had informed the Veteran, "that it is more likely than not that his right shoulder pain is from the time he had injured his left shoulder and was overusing his right shoulder to compensate for his injury until he had time to have it repaired.  Therefore, his right shoulder rotator cuff tears are more likely than not related to his previous service connected left rotator cuff injury.  A June 2009 statement from the same physician noted, "Concerning his right shoulder rotator cuff tear it is more likely than not that the veterans right shoulder injury is caused by overusage of the right arm in order to compensate for the service connected left shoulder injury.  I have spoken with patient's orthopaedic shoulder specialist [who] says that such an injury is either caused by direct trauma or overusage which he believes is the most likely cause of his right shoulder disability.  Therefore, it is my professional opinion that this veteran[']s right shoulder rotator cuff tears are more likely than not directly related to his previous connected left shoulder."

During his January 2016 Board hearing, the Veteran reported that after injuring his left shoulder 20 to 25 years earlier that due to dislocations, lack of use, and resulting atrophy he exclusively used his right arm and shoulder for every activity.  He believed that his current right shoulder problems were due to overusing it as a result of the ongoing left shoulder problems.  

Based on comments made by the undersigned during the Veteran's Board hearing, the Veteran submitted a January 2016 letter from another of his treating physicians.  That letter noted a review of the Veteran's service treatment records and post-service treatment records and concluded, "Based on my review, it is my medical opinion that [the Veteran's] right shoulder injury is a result of an overuse injury, due to overcompensation for the service connected left shoulder disability.  [The Veteran] has obvious muscle atrophy and weakness of the left upper limb.  He has functional limitations of pain upon abduction of the right[] shoulder and cannot lift anyt[h]ing over 15 lbs with his right arm."  

Pursuant to the Board remand instructions, the Veteran was afforded a VA examination in May 2016.  The examiner noted a diagnosis of right shoulder impingement syndrome from 2007.  The Veteran reported that he began treatment for his right shoulder in 2007 and in 2008 underwent surgery for adhesive capsulitis and a grade 1 tear of the supraspinatus tendon.  The Veteran suffered a left clavicle fracture in 1987.  He reported good range of motion of the right shoulder, but a burning sensation, as well as pain and problems lifting with the shoulder.  Following examination, the examiner concluded that it was less likely as not that the right shoulder disability was caused or permanently aggravated by a service-connected disability, to include the residuals of left clavicle fracture.  The rationale was that the onset of right shoulder pain was in June 2007 and that he was diagnosed with adhesive capsulitis, acromioclavicular joint arthritis, and a partial grade 1 tear of the supraspinatus.  The examiner indicated that there was no objective evidence that the etiology of any of the foregoing right shoulder disabilities was related to the left shoulder disability sustained as a result of the 1987 ski accident.  Instead, the adhesive capsulitis was largely an idiopathic disorder, without a nexus to the left shoulder disability.  The examiner cited to treatise evidence that indicated the frozen shoulder usually occurred without any clear precipitating factors.  As to the supraspinatus tear, there was no nexus to the 1987 left shoulder disability.  The tear was attributed to a bone spur on the acromion, which was removed in 2008.  The bone spur could not be linked to the 1987 accident involving the left shoulder.  The examiner cited to a Mayo Clinic article indicating that rotator cuff disease, "may be the result of either a substantial injury to the shoulder or to progressive degeneration or wear and tear of the tendon tissue.  Repetitive overhead activity, heavy lifting over a prolonged period of time, and the development of bone spurs in the bones around the shoulder may irritate or damage the tendon."  As to the positive opinions of record, the examiner indicated that they failed to provide, "any objective evidence or rationale [for] the opinion.  It is unlikely that there was access to the operative report."

Thus, there is conflicting evidence as to whether the current right shoulder problems were caused or aggravated by the Veteran's service-connected left shoulder disability.  Multiple VA treating physicians have concluded that the Veteran's right shoulder disability was caused by overcompensation and overuse due to the service-connected left shoulder disability.  The Board affords the January 2016 physician's letter of significant probative weight, as it provided the additional rationale outlining the degree of disability in the left shoulder and the resulting symptoms in the right shoulder.  (This letter, although received by VA prior to the previous Board remand does not appear to have been associated with the claims file at the time of the Board remand.)  By contrast, the May 2016 examiner reached the opposite conclusion.  The Board finds the May 2016 report somewhat problematic as it concluded that overuse of the right shoulder due to left shoulder problems did not cause the right shoulder problems and that the rotator cuff tear was due to a bone spur and the adhesive capsulitis had no known etiology, but then quoted an article from the Mayo Clinic that indicated that bone spurs could be caused by repetitive activity.  The foregoing actually appears to support the Veteran's contentions and the January 2016 physician's letter.  

In light of the foregoing, the Board finds that entitlement to service connection for residuals of right shoulder adhesive capsulitis with partial rotator cuff tear, to include impingement syndrome, status post-surgery, is warranted as secondary to the service-connected left shoulder disability.


ORDER

Entitlement to service connection for migraine headaches is granted.

Entitlement to service connection for residuals of right shoulder adhesive capsulitis with partial rotator cuff tear, to include impingement syndrome, status post-surgery, is granted.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


